The defendant was convicted of the offense of storing and having in his possession intoxicating liquor in violation of the Prohibition Act.
The evidence tended to show that one Sid Parrish operated a filling station, and from it a well-beaten path led to and across a branch some 400 yards away on the premises of another; that submerged in the branch was found by the officers a barrel containing a large quantity of corn liquor in bottles. Parrish had at the time of the discovery been convicted of violating the Prohibition Act and was serving time on the chain gang. The defendant had been employed by Parrish, and was at the time in charge of the filling station and lunch counter.
There was no other evidence to connect the defendant with the possession of the liquor, or even with knowledge of its presence there, or of Parrish's connection with it.
Assuming that the evidence would have been sufficient to carry the case to the jury if Parrish had been the defendant on trial, we do not think it was sufficient as against the defendant, an employee, in the absence of evidence, that he knew of its presence and of Parrish's connection with it. See Feinberg v. U.S. (C.C.A.), 2 F.2d 955.
The judgment of this Court should be that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for judgment in favor of the defendant, under rule XXVII.
MR. JUSTICE WATTS concurs.
 *Page 1